United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30309
                         Summary Calendar


SUNDAY OLAKANPO OLASBIKAN,

                                    Petitioner-Appellant,

versus

JOHN ASHCROFT; DORIS MEISSNER; BUREAU OF IMMIGRATION AND
CUSTOMS ENFORCEMENT; EDWARD MCELROY; CHRISTINE G. DAVIS,

                                    Respondents-Appellees.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2607
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Sunday Olakanpo Olasebikan, Federal prisoner # 04895-078,

has appealed the dismissal, pursuant to Immigration and

Nationality Act (“INA”) § 242(a)(2)(B), of his petition for a

writ of habeas corpus, under 28 U.S.C. § 2241, challenging the

affirmance by the Bureau of Immigration Appeals of the denial of

his application under INA § 212(c) for waiver of deportation.

Because Olasebikan has departed from the United States, we lack


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-30309
                               -2-

jurisdiction and the appeal must be dismissed.   See 8 U.S.C.

§ 1105a(c) (1994); see also Cipriano v. INS, 24 F.3d 763, 764

(5th Cir. 1994).

     APPEAL DISMISSED.